DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 10, 13-16, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by [Morimoto et al (Fig. 26) 8,289,084].
Regarding claim 1, Morimoto et al (Fig. 26) discloses an amplifier circuit comprising a first input terminal (210) which receives a first input signal (the signal applying to the first input terminal 210) in a first operation mode (when the input signal is applying to the terminal 210 and amplifying the input signal), a second input terminal (215a) which receives a second input signal (the signal applying to the second input terminal 215a) in a second operation mode (when the bias signal is applying to the terminal 215a) and the second operation mode (when the bias signal is applying to the terminal 215a) being different from the first operation mode (when the input signal is applying to the terminal 210 and amplifying the input signal), a first power amplifier (230) which amplifies the first input signal (the signal applying to the first input terminal 210) and outputs a first amplified signal (the signal coming out of the collector terminal of 230), a stage matching circuit (220b) which is disposed downstream of the first power amplifier (230) and which receives the first amplified signal (the signal coming out of the collector terminal of 230), a bypass line (the connection between the terminal 215a and lower terminal of the inductor 240a) which bypasses the first power amplifier (230) and outputs the  second input signal (the signal applying to the second input terminal 215a) to an inside of the stage matching circuit (220b), and a second power amplifier (270a) which is disposed downstream of the stage matching circuit (220b) and that amplifies the first amplified signal (the signal coming out of the collector terminal of 230) or the second input signal (the signal applying to the second input terminal 215a) and outputs a second amplified signal (the signal coming out of the collector terminal of 270a).
Regarding claim 9, Morimoto et al (Fig. 26) further comprising a matching circuit (240a, 245a) which is disposed on the bypass line (the connection between the terminal 215a and lower terminal of the inductor 240a).
Regarding claim 10, wherein the stage matching circuit further includes a fifth capacitor (245a) and a fifth inductor (240a) that are disposed in series on the bypass line (the connection between the terminal 215a and lower terminal of the inductor 240a).
Regarding claims 13 and 14, the amplifiers 230 and 270a have a capability to operate in saturation mode and a linear mode. 
Regarding claim 15, wherein the bypass line (the connection between the terminal 215a and lower terminal of the inductor 240a) connects the second input terminal (215a) and the stage matching circuit (220b).
Regarding claim 16, Morimoto et al (Fig. 26) further comprising a first input matching circuit (240a) which is disposed on the bypass line (the connection between the terminal 215a and lower terminal of the inductor 240a), and a second input matching circuit (245a) which is disposed on the bypass line (the connection between the terminal 215a and lower terminal of the inductor 240a).
Regarding claim 18, wherein the second power amplifier (270a) outputs the second amplified signal (the signal going out of the collector terminal of transistor 270a) to an output terminal (290).
Regarding claim 19, Morimoto et al (Fig. 26) further comprising an output matching circuit (220c) which connects an output (the collector terminal of transistor 270a) of the second power amplifier (270a) to the output terminal (290).

Allowable Subject Matter
Claims 2-8, 11, 12, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Choe whose telephone number is (571) 272-1760.  
               /HENRY CHOE/              Primary Examiner, Art Unit 2843   
#2700